978 F.2d 714
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alfonso CARVAJAL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-56276.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 16, 1992.Decided Nov. 3, 1992.

1
Before WIGGINS, KOZINSKI and KLEINFELD Circuit Judges.


2
MEMORANDUM**


3
Appellant claims his 28 U.S.C. § 2255 motion includes "new information" not addressed in his direct appeal.   See United States v. Mouzin, 785 F.2d 682 (9th Cir.),  cert. denied sub nom.  Carvajal v. United States, 479 U.S. 985 (1986).   In Mouzin we held that where an attorney has previously been admitted to the bar, "[n]either suspension nor disbarment invites a per se rule that continued representation in an ongoing trial is constitutionally ineffective."   Id. at 698.


4
The only difference between our case and Mouzin--the new information that forms the backbone of this section 2255 action--is that it now appears that Chief Judge Real actually did enter an order disbarring Palacios from appearing in the Central District of California.   Carvajal invites us to create a new rule that it is per se ineffective for an attorney to represent a client after he has been disbarred, even though the presiding judge allows him to continue and the lawyer's performance is adequate.   Appellant argues that this claim is somehow different from Mouzin, where Palacios was technically disbarred (though not actually disbarred, because no order was known to have been filed), but nonetheless allowed to continue representing his client.   This is a distinction without a difference.   The long and the short of it is that Carvajal's new information presents us with a situation no different than that presented in Mouzin.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3